Citation Nr: 0842575	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-27 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hepatitis C (HCV).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel






INTRODUCTION

The veteran had active service from April 1973 to April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  Jurisdiction over the case is 
with the RO in Newark, New Jersey.  The Board remanded the 
case in August 2007 so that the RO could conduct a Decision 
Review Officer (DRO) hearing as the veteran requested.


FINDING OF FACT

The veteran's HCV is related to his active military service.


CONCLUSION OF LAW

HCV was incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 105, 1110, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1, 3.301, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

During his January 2008 DRO hearing, the veteran recounted 
many possible instances of exposure to HCV during service.  
The general theory is that exposure in service more likely 
than not occurred because he lived in close proximity to many 
heroin users.  He testified that he was ordered to "police" 
the barracks, which entailed picking up garbage including 
several needles used to inject heroin.  The record contains a 
buddy statement from a squad leader who ordered the policing 
of barracks and found many needles.  He also accidentally 
drank from coke cans that contained blood.  This happened as 
a result of heroin users cleaning their needles into the 
cans.  Also, the veteran's roommate was a heroin user.

The September 2007 Risk Factors Questionnaire and all other 
evidence in the record shows that the veteran did not have 
other risk factors post-service (except tattoos or body 
piercings which occurred after the HCV diagnosis).  

Dr. Cecil's September 2006 letter summarizes the medical 
evidence of record.  He states that it was not unusual that 
liver damage was discovered in the veteran six years after 
his discharge.  HCV symptoms do not occur for several years 
after contracting the virus.  He recounts the veteran's 
living situation in service and states that the veteran had 
no risk factors between the time of discharge and the 
diagnosis.  Although Dr. Cecil's opinion heavily relies upon 
history provided by the veteran, the Board finds it to be 
probative because the lay testimony provided by the veteran 
and others is credible and consistent.  Lastly, the November 
2005 VA examiner's opinion is congruent with Dr. Cecil's 
opinion.

Because the Board must apply the doctrine of reasonable 
doubt, the claim is allowed.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal 
with regard to the one issue that was not withdrawn by the 
claimant.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

ORDER

Entitlement to service connection for HCV is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


